DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 25 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-21 and 23-26 are pending for examination.
Claim 22 is canceled.
Claims 21 and 23 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 25 July 2022.
Amendments to the drawings have not been submitted with the amendment filed 25 July 2022.
Allowable Subject Matter
Claims 1-21 and 23-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the protective packaging formation device is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“a sealing mechanism that includes a heating assembly having a thin-film heater that heats the plies to create a longitudinal seal that seals the first and second plies of the structure together, trapping the fluid therebetween, wherein the thin-film heater includes: 
a substrate, and 
a heat trace on the substrate that has a waveform shape having an amplitude that determines the width of the longitudinal seal, wherein the heat trace is configured to produce sufficient heat, in response to electrical current applied to the heat trace, to create the longitudinal seal.”
Regarding independent claim 21: the subject matter of the protective packaging formation device is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 21 includes the following limitations which, in combination with the other structural limitations set forth in claim 21, are what make the subject matter of claim 21 allowable over the prior art:
“a sealing mechanism that includes a heating assembly having: 
a roller that rotates as the structure moves past the roller; and 
a thin-film heater mounted to the roller that heats the plies to create a longitudinal seal that seals the first and second plies together trapping the fluid therebetween, wherein the thin- film heater comprises: 
a first layer and a second layer; and 
a heat trace sandwiched between the first and second layers.”
Regarding independent claim 26: the subject matter of the method of inflating protective packaging is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 26 includes the following limitations which, in combination with the other limitations of claim 26, are what make the claim allowable over the prior art, as the subject matter of claim 26 is neither taught or suggested by the prior art:
“providing electrical current to a heating element adjacent the pinch area, which heating element includes: 
a substrate, and 
a heat trace disposed on the substrate and having a waveform shape that has an amplitude, 
wherein the electrical current is provided through the heat trace to cause the heat trace to heat the overlapping plies in the pinch area sufficiently to heat seal the overlapping plies together, forming a longitudinal seal between the overlapping plies that seals the fluid in the inflated chambers, such that the longitudinal seal has a width determined by the amplitude.”
In each instance, the subject matter of the independent claim includes a combination of limitations, especially the quoted limitations above, which is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1 August 2022